Citation Nr: 0415942	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  98-10 383	)	DATE
	)
	)


THE ISSUES

1.  Whether the attorney fee agreement is reasonable 
regarding the attorney's representation of the veteran in his 
claim of entitlement to service connection for residuals of 
an injury of the cervical spine.

2.  Whether the attorney fee agreement is reasonable 
regarding the attorney's representation of the veteran in his 
claim of entitlement to a total disability rating for 
compensation based on individual unemployability due to 
service-connected disabilities (TDIU).

3.  Whether the attorney fee agreement is reasonable 
regarding the representation of the veteran in his claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel



INTRODUCTION

The issue of the reasonableness of fees charged by the 
claimant's attorney for his services rendered to the veteran 
was raised sua sponte by the Board of Veteran's Appeals 
(Board) on its own motion.  See 38 C.F.R. § 5904(c)(2) (West 
2002); 38 C.F.R. § 20.609(i) (2003).  The veteran and the 
attorney were notified of this action by a letter dated April 
28, 1998.  In an October 1998 decision, the Board found that 
no fee could be charged on the cervical spine, TDIU, and PTSD 
claims; that an October 1996 fee agreement was not 
reasonable; and that the fee was reduced to $0.  

The attorney appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In an August 2000 
Memorandum Decision, the Court affirmed the Board's decision 
with regard to the fee agreement related to the cervical 
spine and TDIU claims.  The Court vacated the Board's 
decision with regard to the fee agreement as it related to 
the veteran's PTSD claim, and remanded that issue to the 
Board for further action.  

The attorney then appealed the Court's decision regarding the 
fee agreement related to the cervical spine and TDIU to the 
U.S. Court of Appeals for the Federal Circuit.  A March 2002 
Decision vacated the Veterans Claims Court's August 2000 
decision with regard to the fee agreement related to the 
cervical spine and TDIU, and remanded the matter for further 
proceedings.  The issue of the fee agreement related to the 
veteran's PTSD claim was held in abeyance by the Board.

In a September 2002 Order, the Court vacated the Board's 
October 1998 decision denying attorney's fees for the 
cervical spine and TDIU claims, and the matter was remanded 
to the Board.  The case is again before the Board for 
consideration.


FINDINGS OF FACT

1.  The attorney was retained to represent the veteran in 
August 1994.


2.  In April 1998, the Board advised the attorney that it was 
going to review the reasonableness of the October 1996 
attorney fee agreement on its own motion. 

3.  The Regional Office (RO) has not reviewed the attorney's 
eligibility to collect a fee with regard to the claims 
regarding the cervical spine and TDIU in accordance with 
normal adjudication procedures. 

4.  In a December 18, 1997, final Board decision, service 
connection for PTSD was granted.  

5.  After the Board's December 1997 decision, which granted 
entitlement to service connection for PTSD, the attorney 
rendered five hours of services in connection with his 
representation of the veteran before VA and/or the Board on 
that issue.

6.  Six and one quarter hours claimed by the attorney 
following the December 1997 Board decision are not related to 
representing the veteran in his PTSD claim before VA and/or 
the Board.

7.  The attorney's hourly rate at the time the services were 
rendered was $150.


CONCLUSIONS OF LAW

1.  The Board does not have jurisdiction to adjudicate in the 
first instance the merits of the attorney fee agreement 
regarding the cervical spine claim.  38 U.S.C.A. § 7104(a) 
(West 2002).

2.  The Board does not have jurisdiction to adjudicate in the 
first instance the merits of the attorney fee agreement 
regarding the claim for TDIU.  38 U.S.C.A. § 7104(a) (West 
2002).

3.  The criteria for charging a fee of no more than $750 for 
legal services related to the PTSD claim are met.  38 
U.S.C.A. § 5904(c)(1) (West 2003); 38 C.F.R. § 20.609 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The attorney was retained to represent the veteran in August 
1994.  In a March 1996 decision, the Board found that new and 
material evidence had been received and reopened a claim for 
service connection for the residuals of a cervical spine 
injury.  The case was remanded to the RO for further 
adjudication.  In a September 1996 rating decision, the RO 
established service connection for nerve root compression C5-
6 interspace left and granted a 60 percent disability rating, 
and granted a TDIU.  

In October 1996, the veteran entered into a fee agreement 
with the attorney, a copy of which was received at the Board 
in November 1996.  In January 1997, the Board advised the 
attorney that it was going to review the fee agreement on its 
own motion as it related to reasonableness of the attorney 
fee with regard to services rendered on the cervical spine 
claim.  In a May 1997 decision, the Board denied payment of 
attorney's fees from past due benefits.  

In an April 1998 letter, the Board informed the attorney and 
the veteran that it intended to review the October 1996 fee 
agreement.  In an October 1998 decision, the Board found that 
no fee could be charged on the cervical spine, TDIU, and PTSD 
claims; that an October 1996 fee agreement was not 
reasonable; and that the fee was reduced to $0.  

The attorney appealed the Board's decision to the Court and 
in an August 2000 Memorandum Decision, the Court affirmed the 
Board's decision with regard to the fee agreement related to 
the cervical spine and the TDIU claims, and remanded the 
denial of fees on the PTSD issue for the Board to consider 
whether some reduced fee might be charged by the attorney for 
work performed on the PTSD claim after the Board's December 
1997 decision granting service connection for that 
disability.  

Fee agreement regarding cervical spine and TDIU claims

The attorney appealed the Court's August 2000 decision 
concerning the fee for these two issues to the U.S. Court of 
Appeals for the Federal Circuit, which found in March 2002 
that attorney's fees were available in connection with the 
proceedings associated with reopening the claim for service 
connection for the cervical spine disability after the Board 
promulgates a final decision.  The Federal Circuit Court also 
determined that there was no entitlement to attorney's fees 
in original proceedings until an appealable decision has been 
rendered and that there was no final Board decision with 
respect to the veteran's TDIU claim.  The decision of the 
Veterans Claims Court was vacated and the case was remanded 
for further proceedings.  

Following the remand from the Federal Circuit Court, the 
Veterans Claims Court issued an Order in September 2002 which 
vacated the Board's October 1998 decision denying attorney's 
fees for the cervical spine and TDIU claims for want of 
original jurisdiction.  The case was remanded to the Board 
for further consideration.

While the Board's 1998 decision was under appeal, the Court 
issued an en banc decision in the case of Scates v. Gober, 14 
Vet. App. 62 (2000), aff'd as modified, Scates v. Principi, 
282 F.3d 1362 (Fed. Cir. 2002), in which it held that the 
Board lacked original jurisdiction to decide an attorney's 
eligibility for fees pursuant to 38 U.S.C.A. § 5904(d).  In 
it's September 2002 Order in the case now before the Board, 
the Court noted that the Board's purported authority for 
reviewing non-direct pay fee agreements, such as the one at 
issue here, and the direct-pay fee agreement in Scates was 38 
U.S.C.A. § 5904(c)(2).  The Court found it appropriate to 
apply the holding and analysis of Scates to non-direct-pay 
fee agreement cases.  The Court held that all issues 
involving eligibility for attorney fees under non-direct-pay 
fee agreements, as contrasted with the issues of 
reasonableness and excessiveness of fees, must first be 
addressed by the RO in accordance with the normal 
adjudicative procedures and cannot be the subject of original 
Board review.  Therefore, the Board's decision concerning the 
attorney fee for these issues was vacated for want of the 
Board's original jurisdiction.

Here, as noted by the Court, the RO has not reviewed in the 
first instance the attorney's eligibility to collect a fee 
with regard to the claims related to the cervical spine and 
TDIU.  Such review in accordance with normal adjudication 
procedures is now necessary prior to consideration by the 
Board.  Since such review has not been conducted, the Board 
is without jurisdiction to consider the issue of the 
attorney's legibility to collect a fee.  Accordingly, the 
case must be dismissed for lack of jurisdiction.  38 U.S.C.A. 
§ 7104(a) (West 2002); Scates v. Gober, 14 Vet. App. 62 
(2002), aff'd as modified, Scates v. Principi, 282 F.3d 1362 
(Fed. Cir. 2002); Stanley v. Principi, 16 Vet. App. 356 
(2002).

Fee agreement regarding the PTSD claim

The question of the reasonableness of this fee is before the 
Board on the basis of the Court's August 2000 Memorandum 
Decision, which vacated the Board's decision with regard to 
the fee agreement as it related to the veteran's PTSD claim 
and remanded that issue to the Board for it to consider 
whether some reduced fee might be charged by the attorney for 
work performed on the PTSD claim after the Board's December 
1997 decision granting service connection for that 
disability.  

In determining the reasonableness of an attorney's fee, there 
are two questions that must be resolved.  The first is the 
attorney's ability to charge a fee and the second is whether 
the fee is, in fact reasonable. 

A fee may not be charged, allowed, or paid for services of 
agents and attorneys with respect to services provided before 
the date on which the Board first makes a final decision on a 
case.  38 U.S.C.A. § 5904(c)(1) (West 2002).

For an attorney or agent to be eligible to charge a fee, a 
final decision must have been promulgated by the Board with 
respect to the issue, or issues, involved.  Additionally, the 
attorney or agent must be retained not later than one year 
following the date that the decision by the Board with 
respect to the issue, or issues, involved was promulgated.  
38 U.S.C.A. § 5904(c)(1) (West 2002); 38 C.F.R. § 20.609(c) 
(2003).

At the time this case was initiated, a requirement for 
attorney's fees to be paid was that the notice of 
disagreement on which the final Board decision was based must 
have been received on or after November 18, 1988.  The 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat 976 (2001), removed such a 
requirement.  This change in law did not affect this case 
since the notice of disagreement was filed subsequent to 
November 18, 1988. 

The veteran's attorney was retained prior to the Board's 
December 1997 decision granting service connection for PTSD.  
Therefore, the attorney was retained not later than one year 
following the Board's decision.  Additionally, the Board's 
December 1997 decision is final.  Accordingly, the veteran's 
attorney has met the requirements to charge a fee for 
services concerning the PTSD issue after the December 1997 
decision that granted service connection for PTSD.  38 C.F.R. 
§ 20.609(c) (2003).

The fees permitted for services of an attorney or agent must 
be reasonable.  Factors that are considered in determining 
whether fees are reasonable include:

(1) The extent and type of services the 
representative performed; 
(2) The complexity of the case;  
(3) The level of skill and competence 
required of the representative in giving 
the services; 
(4) The amount of time the representative 
spent on the case; 
(5) The results the representative 
achieved, including the amount of any 
benefits recovered; 
(6) The level of review to which the 
claim was taken and the level of the 
review at which the representative was 
retained; 
(7) Rates charged by other 
representatives for similar services; and 
(8) Whether, and to what extent, the 
payment of fees is contingent upon the 
results achieved. 
38 C.F.R. § 20.609(e) (2003).

Fees which total no more than 20 percent of any past-due 
benefits awarded will be presumed to be reasonable.  38 
C.F.R. § 20.609(f) (2003).

The October 1996 fee agreement provided for payment of a 
contingent fee in the specified amount of $13,821.  The 
agreement does not identify the claim for which the 
attorney's services were to be compensated.  The fee was to 
be owed only if the client received a favorable decision on 
the claim at any level of the proceeding.  The Board notes 
that the specified fee represents approximately 25 percent of 
the past due benefits, in the amount of $55,044, awarded by 
the RO in September 1996 to the veteran as conpensation for 
the residuals of a cervical spine injury.

As noted above, the attorney has met the requirements to 
charge a fee after the December 1997 Board decision in 
connection with the veteran's claim for service connection 
for PTSD.  Turning to consideration of the reasonableness of 
the fee, the agreement provided for payment of a contingency 
fee in the specified amount of $13,821.  The Court in its 
August 2000 Order found that the fee of $13,821 for the work 
performed on the veteran's PTSD claim after December 1997 was 
excessive and unreasonable.  However, the Court remanded the 
case to the Board to consider the work performed by the 
attorney on the PTSD claim following the December 1997 Board 
decision and whether some reduced fee might be reasonably 
charged by the attorney for those services.  


The attorney has reported varying amounts of time spent on 
the PTSD issue following the Board's December 1997 decision 
granting service connection.  In a February 1998 letter, he 
indicated he had done "at least 30 to 35 hours of work on 
that issue on remand subsequently to the Board's final 
decision" on PTSD.  The attorney went on to indicate that 
the work was intertwined with other claims and that a fee of 
at least $10,000 would be appropriate for all of the 
veteran's claims.  In a March 1998 letter in response to a 
letter from the Board, the attorney indicated that he had 
done about 10 hours of work in the PTSD claim.  

In June 2003, the Board advised the attorney that he had 
provided conflicting information on the amount of time he 
spent on the PTSD issue after the Board's December 1997 
decision and requested that he provide an itemized statement 
of the amount of time he spent on the issue.  

In a September 2003 letter, that attorney provided an 
itemized accounting of his work on the cervical spine claim 
and indicated he spent an estimated total of 33.5 hours.  In 
a January 2004 letter from the Board, the attorney was 
advised that his September 2003 letter was not responsive to 
the Board's request and he was again asked to provide an 
itemized statement on the time spent on the veteran's PTSD 
claim following the Board's December 1997 decision.  In a 
February 2004 letter, the attorney provided a statement of 
his time spent on the veteran's PTSD claim.  The total 
estimated time spent was 11.25 hours.

The Board notes for reference that a December 18, 1997, Board 
decision granted service connection for PTSD.  In his 
February 2004 accounting, the attorney reported that on 
December 22, 1997, he reviewed and studied the Board's final 
decision for two hours.  He also indicated he discussed the 
Board's decision with the veteran for two hours on December 
25, 1997 (Christmas Day).  

The Board also notes that a January 5, 1998 rating decision 
implemented the Board's decision and granted a 100 percent 
rating for PTSD.  The claims folder contains a letter, dated 
February 13, 1998, from the RO to the veteran, with a copy to 
the attorney, providing them the January 5, 1998 rating 
decision.  The attorney reported in his February 2004 
accounting that he spent one hour on January 10, 1998 -- 
which the Board notes was a Saturday -- studying the RO's 
decision and discussing it with his client.  It is not clear 
how the attorney purported to have a copy of that rating 
decision to review then, when it was not mailed to him until 
February.  Nonetheless, an hour spent reviewing the rating 
decision and discussing it with his client would not be 
unreasonable, whenever the decision was received.  

The reported hours spent reviewing and studying the final 
Board decision and studying the RO rating decision that 
implemented it, and discussing both with his client, were 
legal services provided to the veteran on the PTSD issue 
following the Board's final decision on that issue.  This 
amounts to a total of five hours of legal services provided 
to the veteran.  

The attorney also reported that he spent one half hour on 
February 12, 1998, reading a letter from the Deputy Chief 
Counsel for Legal Affairs at the Board.  The file contains a 
February 13, 1998, letter which related to the attorney's 
charging fees in the veteran's case.  The attorney then 
reported that he spent one and a half hours performing legal 
research and preparing a letter to the Deputy Chief Counsel 
on February 26, 1998.  That letter related to the attorney 
charging fees for his work done on the veteran's claims.  The 
attorney reported one quarter hour on March 20, 1998, reading 
a letter from the Deputy Chief Counsel, another quarter hour 
on March 27, 1998, preparing a letter to the Deputy Chief 
Counsel, a quarter hour on April 27, 1998, reading a letter 
from the Deputy Chief Counsel, and a quarter hour on May 4, 
1998, reading mail from the Deputy Chief Counsel.  The 
attorney then reported spending one hour on May 11, 1998, 
researching issues and preparing a letter to the Deputy Chief 
Counsel, and another one-quarter hour on July 27, 1998, 
performing legal work and preparing another letter to the 
Deputy Chief Counsel.  However, the correspondence from the 
Deputy Chief Counsel related to the attorney charging fees on 
the veteran's case and the attorney's letters were also 
related to his charging fees for representing the veteran.  
The legal work did not pertain to the merits of the issue 
that was the subject of the Board's December 1997 decision.  
Therefore, this reported time of four and one quarter hours 
following the December 1997 Board decision is not related the 
issue of service connection for PTSD and may not be charged 
to the veteran.  

The attorney also reported two hours of miscellaneous client 
contacts and other activities.  He did not specify the date 
or dates.  In the absence of specific dates, the Board is 
unable to ascertain when such activities occurred - in 
particular, whether they occurred after the December 1997 
Board decision.  He also did not indicate whether such 
contacts were related to the PTSD claim or whether they were 
related to other pending claim(s).  Accordingly, the Board 
cannot find that the reported two hours constitute legal work 
related to representing the veteran on the PTSD issue 
following the December 1997 Board decision; this time, 
therefore, cannot be charged to the veteran.

Following the December 1997 Board decision, the record is 
devoid of any arguments from the attorney or evidence 
provided by the attorney in support of the disability rating 
to be assigned for PTSD.  Therefore, it appears that the five 
hours reported by the attorney did not yield any work product 
or any meaningful service to the veteran following the 
Board's December 1997 decision, other than discussing the 
decisions.  Rather, it appears the benefits gained by the 
veteran were the result of work performed prior to the 
Board's December 1997 decision.  A fee cannot be charge for 
such work since it is before the final Board decision on the 
issue.  Additionally, the Court noted in its August 2000 
Memorandum Decision that it could be assumed that no further 
work would be required of an attorney after a decision 
favorable to the veteran has been issued.  In a statement 
received at the Board in February 2003, the veteran indicated 
that the fee he had to pay the attorney was very excessive 
for the time he thinks he spent on it and that the veteran 
had most of the paper work on the appeal process.  

As noted above, the attorney has reported providing five 
hours of legal services to the veteran on the PTSD issue 
after the Board's December 1997 decision.  The Board 
concludes that it would be unreasonable to charge the other 
six and one-quarter hours reported to the veteran.  

The next question is what hourly rate should be used to 
calculate the amount of the fee for the five hours that the 
Board finds to be reasonable in this matter.  In a February 
1998 letter, the attorney reported that his hourly rate was 
$150 per hour.  In a May 1998 letter and a September 2003 
letter, he indicated that his hourly rate was $200 per hour.  
Since the February 1998 letter is most contemporaneous in 
time with the legal services that were provided following the 
December 1997 Board decision, Board resolves this discrepancy 
in the reported hourly rates by accepting the reported rate 
of $150 per hour as the normal hourly rate for the attorney's 
legal services when the services were provided in December 
1997 and January 1998.  

Therefore, the Board calculates the fee for the reported five 
hours of legal services provided to the veteran at a rate of 
$150 per hour.  Thus, the attorney may charge a fee of no 
more than $750 related to the PTSD claim.  38 U.S.C.A. 
§ 5904(c)(1) (West 2002); 38 C.F.R. § 20.609 (2003).

The attorney has raised an argument that 38 U.S.C. § 5904(c) 
and it's predecessor is unconstitutional in that it denied 
his client his right to counsel to effectively petition the 
government for redress prior to the final Board decision.  He 
indicated that the veteran was constrained to use a veterans 
service organization to represent him as he could not retain 
a good lawyer.  In an April 2004 letter, the attorney cited 
Goldberg v. Kelly [, 397 U.S. 254 (1970),] with materials 
from a Judicial Conference of the Court, and indicated that 
38 U.S.C. § 5904(c) was unconstitutional in that it 
restricted claimants from being able to retain legal counsel.  
The attorney has also submitted an affidavit from himself, 
and numerous statements and other materials from other 
veterans in support of his argument.  

The Board may express an opinion on a constitutional claim 
but it is not required to do so.  Giantcaterino v. Brown, 7 
Vet. App. 555 (1995).  Additionally, the adjudication of the 
constitutionality of congressional enactments is generally 
beyond the jurisdiction of administrative agencies.  Johnson 
v. Robison, 415 U.S. 361 (1974).  The Board recognizes that 
such challenges must first be made at the agency level to 
build a factual record or to resolve the dispute on other 
grounds.  Ledford v. West, 136 F.3d 776 (Fed. Cir. 1998).  
The attorney also recognized this in his March 2004 letter.  
However, the Board is required to follow the law and 
regulations in rendering its decisions.  38 U.S.C.A. 
§ 7104(a), (c) (West 2002).  Accordingly, the attorney's 
arguments and any factual development regarding his 
constitutional challenge to 38 U.S.C. § 5904(c) are beyond 
the scope of the Board's authority to address.  Matter of 
Stanley, 9 Vet. App. 203, 209 (1996).  The Board will 
therefore decline to address the attorney's constitutional 
arguments or the facts related such arguments at this 
juncture.  


ORDER

The matter of the attorney fee agreement regarding the 
attorney's representation of the veteran in his claim of 
entitlement to service connection for residuals of an injury 
of the cervical spine is dismissed and returned to the RO for 
an initial determination.  

The matter of the attorney fee agreement regarding 
representation of the veteran in his claim of entitlement to 
TDIU is dismissed and returned to the RO for an initial 
determination. 

A fee of no more than $750 may be charge the veteran for 
representational services on the PTSD claim.  A fee is 
allowed to this extent only.



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION CONCERNING THE REASONABLENESS OF YOUR 
FEE AGREEMENT

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision concerning the reasonableness of your agreement for fees 
for representation before the Department of Veterans Affairs (VA). If you 
are satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with the Board's decision, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 

None of these things is mutually exclusive - you can do all four at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States of Appeals for Veterans Claims?  Send 
your Notice of Appeal to the court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1000 --20.1003. Address your 
letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 



VA 
FORM
JUN 
2003 
(RS) 
 4597a
Page 1
 CONTINUED




How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested. You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board. Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time. 
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE). Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 




VA 
FORM
JUN 
2003 
(RS) 
 4597a
Page 
2




- 13 -

